Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. U.S. Patent No. 6,513,723 in view of Burger, U.S. PGPUB No. 2019/0277704.


a wireless sensor (remote sensor 100) configured to detect a current sensed value of an environmental condition (Col. 3 lines 27-47; remote temperature sensor 100),
the wireless sensor programmed with a delta threshold (Col. 9 first paragraph; “pre-defined amount”);
a thermostat in communication with the wireless sensor (Col. 3 lines 27-47; thermostat 160);
wherein, when the current sensed value differs from a prior transmitted sensed value by more than the delta threshold, the wireless sensor transmits the current sensed value to the thermostat (Col. 9 first paragraph; “such transmission shall only occur if the new sensed temperature is different by a pre-defined amount from a previous transmitted temperature.”);
wherein, when the current sensed value differs from the prior transmitted sensed value by less than the delta threshold, the wireless sensor refrains from transmitting the sensed value to the thermostat (Col. 9 first paragraph; “if the temperature does not vary by the pre-defined amount within a predetermined period, then a transmission shall occur automatically to provide confirmation to the host-controlling thermostat that the sensor is still functioning properly”. Therefore, transmission of the sensed temperature is not made to the thermostat when the difference is less than the pre-defined amount.).
Mueller does not specifically disclose storing a sensed temperature within the sensor when the sensed temperature differs from the prior transmitted sensed temperature by less than a pre-defined amount. 

However, Burger, of a common field of endeavor (thermostat and wireless temperature sensors), discloses a remote/wireless sensor that stores sensed temperature values resident to a local storage/memory (memory 308) based on a sampling frequency (316A) and reporting a sensed temperature value to the thermostat only when a reporting frequency (316A) has been met (Paragraph 40).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller’s remote temperature sensor, specifically when the difference between the sensed temperature and the previously transmitted sensed temperature is less than a threshold, to store a sensed temperature, as taught by Burger, for the purpose of reducing the amount of data transmissions, thereby reducing collisions (Mueller, Col. 2 lines 40-49) and/or conserving sensor battery life (Burger, Paragraph 40).

Per Claim 2, both Mueller and Burger teach when one or more stored sensed values exceeds a limit, the wireless sensor transmits at least one stored sensed value to the thermostat (Mueller, Col. 9 first paragraph, “predetermined period”; Burger, Paragraph 40, reporting frequency 318A).Per Claim 3, both Mueller and Burger teach wherein the limit is one of a number of stored sensed values, a size of the stored sensed values or a time since a last transmission from the wireless sensor to the thermostat (Mueller, Col. 9 first paragraph, “predetermined period”; Burger, Paragraph 40, reporting frequency 318A). Per Claim 4, Mueller discloses the sensing system of claim 1, wherein the thermostat adjusts the delta threshold in the wireless sensor (Col. 7 lines 4-36; settable offset temperature).
Per Claim 5, Mueller discloses the sensing system of claim 4, wherein the thermostat adjusts the delta threshold in the wireless sensor in response to an operating mode of the thermostat (Col. 11 first paragraph; “heat or cool mode”).

Per Claim 6, Burger further teaches determining whether to adjust a reporting frequency of the temperature sensor, or not, based upon a remaining battery life of the sensor (Paragraph 100).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Burger’s reporting frequency based upon remaining battery life within the system of Mueller’s temperature sensors since it can prolong the operational life of the sensor and Mueller discloses different power/operating modes which may prolong battery life (Col. 6 lines 16-19).

Per Claim 7, Mueller discloses the sensing system of claim 4, wherein the thermostat adjusts the delta threshold in the wireless sensor in response to a user input (Col. 6 lines 16-19).

Per Claim 8, Burger further teaches a user controlling a thermostat and/or temperature sensor via a control application 510 of a client device 106 via a network 108 (Paragraphs 47 and 53).

 -	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Burger’s remote computing system adjustment capabilities within the system of Mueller because thermostats and their interconnected sensor systems are now commonly interconnected via a network using any of a plurality of wireless communication protocols for the purpose of providing monitoring and control capabilities from both local devices (thermostat and/or sensors) and remote devices (any computing device capable of being connected to the same network as the thermostat/sensors).
Per Claims 9-15, please refer to the above rejection of Claims 1-4 and 6-8 as the limitations are substantially similar and the mapping and application of the references is equally applicable.

Per Claim 16, please refer to the above rejection of Claim 1 as the limitations are substantially similar and the mapping and application of the references is equally applicable. Additionally, Mueller further discloses the temperature sensing apparatus Col. 14 lines 13-27). Burger also discloses a temperature monitoring device 102A comprising a processor 302 to execute instructions stored on a computer readable medium (Paragraph 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186